DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims received on July 13, 2020. Claims 1-6 are currently pending. 

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities: 
In claims 1, 3, and 5, it appears that the phrase “the tool engagement portion” should read “the tool engaging portion”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tool engaging portion, hand receiving portion, button pressing portion, first side of the button, second side of the button, surgical tool, and a groove on a surgical tool must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 recites “said button suitable for selectively engaging a corresponding groove on the surgical tool such that the boss moves out of said groove when said button is pressed”; in claim 3 recites, “said button suitable for selectively engaging a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Reiley et al. (US Patent Publication 2003/0191414).
Regarding claim 1, Reiley discloses an apparatus (220, see Figure 22) capable of releasably holding a surgical tool, said apparatus comprising: a body (232, see Figure 22), said body comprising a longitudinal axis (see the annotated drawing below), a shape capable of being apportioned to be grasped by a human hand, a monolithic construction (best seen in Figure 23 the apparatus is a single structure), and said body further comprising a tool engaging portion (see the annotated drawing where 222 meets 242), a hand receiving portion (as best seen in Figure 21 the apparatus is held in the user’s hand) and a button pressing portion (236, see Figure 22); a longitudinal bore (226, see Figure 23), said longitudinal bore disposed along said longitudinal axis of said body (as best seen in the annotated drawing 226 is along the longitudinal axis), said longitudinal bore open on one end at the tool engaging portion (see the annotated drawing where 226 meets the tool engaging portion of 222 and 242), said longitudinal bore extending to the button pressing portion (236, see Figure 23); wherein the longitudinal bore is capable of being positioned to receive the surgical tool; a transverse bore (224, see Figure  23), said transverse bore disposed through said body into said longitudinal bore (see the annotated diagram below where 226 meets 224), said transverse bore disposed such that the longitudinal axis of said transverse bore (see the 
Regarding claim 2, Reiley discloses wherein said body comprises a lightweight, disposable, recyclable material selected from the group consisting of thermoplastic polymer, i.e. Lustran® ABD (paragraph 0145).
Regarding claim 3, Reiley discloses an apparatus (220, see Figure 22) capable of releasably holding a surgical tool, said apparatus comprising: a body (232, see Figure 22), said body comprising a longitudinal axis (see the annotated drawing below), a shape capable of being apportioned to be grasped by a human hand, a monolithic construction (best seen in Figure 23 the apparatus is a single structure), and said body further comprising a tool engaging portion (see the annotated drawing where 222 meets 242), a hand receiving portion (as best seen in Figure 21 the apparatus is held in the user’s hand), and a button pressing portion (236, see Figure 22); a longitudinal bore (226, see Figure 23), said longitudinal bore disposed along said longitudinal axis of said 

Regarding claim 5, Reiley discloses an apparatus (220, see Figure 22) capable of releasably holding a surgical tool, said apparatus comprising: a body (232, see Figure 22), said body comprising a longitudinal axis (see the annotated drawing below), a shape capable of being apportioned to be grasped by a human hand, a monolithic construction(best seen in Figure 23 the apparatus is a single structure), and said body further comprising a tool engaging portion(see the annotated drawing where 222 meets 242), a hand receiving portion (as best seen in Figure 21 the apparatus is held in the user’s hand), and a button pressing portion (236, see Figure 22); a longitudinal bore(226, see Figure 23), said longitudinal bore disposed along said longitudinal axis of said body(as best seen in the annotated drawing 226 is along the longitudinal axis), said longitudinal bore open on one end at the tool engagement portion (see the annotated drawing where 226 meets the tool engaging portion of 222 and 242), with the longitudinal bore extending to the button pressing portion(as best seen in Figure 23); wherein the longitudinal bore is capable of being positioned to receive the surgical tool; a transverse bore (224, see Figure  23), said transverse bore disposed through said body into said longitudinal bore (see the first annotated diagram below where 226 meets 224), said transverse bore disposed such that the longitudinal axis of said transverse bore intersects the longitudinal axis of said longitudinal bore (see the annotated drawing below); a button (236, see Figure 23), said button disposed on and pivotably attached at a resilient member (262, see Figure 23) to the button pressing 
Regarding claim 6, Reiley discloses wherein said body comprises a lightweight, disposable, recyclable material selected from the group consisting of thermoplastic polymer, i.e. Lustran® ABD (paragraph 0145).

    PNG
    media_image1.png
    327
    580
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loper et al. (US Publication 20180028339) discloses a surgical tool with components made of a medical grade thermoplastic Acrylonitrile Butadiene Styrene (ABS) material.
Dykema et al. (US Patent Publication 2018/0214281) discloses an impactor tool with a pressable button pivotably attached to the tool to actuate the device.
Vaughan et al. (US Patent Publication 2015/0290040) discloses a hand-held insertion tool with a pressable button along the tool’s longitudinal axis.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Diana Jones/Examiner, Art Unit 3775

/ZADE COLEY/Primary Examiner, Art Unit 3775